Exhibit 10.24

 

EXECUTIVE RETIREMENT BENEFITS AGREEMENT

 

This EXECUTIVE RETIREMENT BENEFITS AGREEMENT (“Agreement”) is entered into by
and between Equity Residential Properties Trust, a Maryland real estate
investment trust (“Trust”) and                        (“Executive”).

 


WITNESSETH

 

WHEREAS, in recognition of the contributions made to Trust by Executive during
his or her period of service as an executive officer of Trust; and

 

WHEREAS, Trust and Executive desire to enter into this Agreement to provide for
the extension of health benefits and life insurance benefits to Executive upon
Executive’s retirement from Trust, and Executive is willing to enter into this
Agreement on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises and considerations
contained herein and for other good and valuable consideration, the payment and
adequacy of which is hereby acknowledged, the parties agree as follows:

 

1.                                       Term of Agreement. This Agreement shall
commence as of the date hereof and shall continue in effect until the date
Executive’s employment is terminated; provided, however if Executive’s
employment is terminated by reason of (i) Executive’s retirement from Trust
after reaching the age of 62 or older, or (ii) a Change in Control, after
Executive’s reaching age 62 or older, the term shall continue in effect until
all benefits have been made or provided to Executive hereunder.

 

2.                                       Definitions. For purposes of this
Agreement, the following terms shall have the meanings set forth below:

 

(a)                                  Change in Control. “Change in Control”
shall mean any of the events described in the Change in Control Agreement, as
may be amended from time to time, entered into by and between Executive and
Trust.

 

(b)                                 Health Benefits. “Health benefits” shall
mean the medical, dental and vision benefits provided (i) to Executive, the
Executive’s spouse, and eligible dependents immediately prior to Executive’s
retirement or (ii) to other similarly situated executives in the employ of
Trust.

 

--------------------------------------------------------------------------------


 

(c)                                  Life Insurance Benefits. “Life insurance
benefits” shall mean the basic life and accidental death and dismemberment
benefits provided (i) to Executive immediately prior to Executive’s retirement
or (ii) to other similarly situated executives in the employ of Trust.

 

3.                                       Continuation of Benefits. If, during
the term of this Agreement, after reaching the age of 62 or older (i) Executive
retires from Trust or (ii)  Executive’s employment with Trust’s affiliate is
terminated following a Change in Control, Executive shall be entitled to
continuation of health benefits and life insurance benefits commencing on the
day immediately following the date of Executive’s retirement or termination, as
the case may be, and continuing until the date of the death of Executive (the
“Continuation Period”); provided, however, during the Continuation Period
Executive and Trust will share responsibility for the payment of premiums
required to maintain health benefits at the same rate for the coverage elected
by Executive as would be payable by any regular active employee for the same
coverage, from time to time throughout the Continuation Period. The death of
Executive will be a COBRA qualifying event.

 

4.                                       Assignment. Trust may not assign this
Agreement, or any rights, duties or obligations hereunder, except that Trust’s
rights, duties, and obligations shall be binding obligations of any successor of
Trust. No interest of Executive (or Executive’s spouse or eligible dependents)
nor any right to receive any benefit hereunder shall be subject to sale,
transfer, assignment, pledge, attachment or garnishment or otherwise be assigned
or encumbered. No such interest or right shall be taken, voluntarily or
involuntarily, for the satisfaction of the obligations or debts, of, or other
claims against, Executive (or Executive’s spouse or eligible dependents),
including claims for alimony, Child support, separate maintenance and claims in
bankruptcy.

 

5.                                       Source of Payment. The rights created
under this Agreement are unfunded promises to provide benefits described herein
in the event of the termination of Executive’s employment under the
circumstances described in Paragraph 1. Trust or the successor of Trust shall
not segregate assets for purposes of payment for any benefits due hereunder, nor
shall any provision contained herein be interpreted to require the Trust or the
successor of Trust to segregate assets for purposes of providing payment of any
benefit hereunder. Neither Executive, Executive’s spouse, or any eligible
dependent shall have any interest in or right against any specific assets of
Trust or the successor of Trust, and any rights shall be limited to those of a
general unsecured creditor.

 

--------------------------------------------------------------------------------


 

6.               Miscellaneous.

 

(a)                                  Entire Agreement; Amendment. This Agreement
contains the entire Agreement and understanding between Trust and Executive and
supersedes all other agreements, written or oral, relating to the subject matter
contained herein. Any amendment or modification of the terms of this Agreement
must be in writing and signed by the Trust or the successor of Trust and
Executive to have any binding effect upon the parties.

 

(b)                                 Applicable Law. Except to the extent
preempted by federal law, this Agreement is governed by, and shall be construed
and interpreted in accordance with the substantive laws of the State of
Illinois, not including the choice of law provisions thereof.

 

(c)                                  No Employment Rights. Nothing contained
herein shall be construed to confer upon Executive any right to continue in the
employment of Trust’s affiliate, Equity Residential Properties Management Corp.
(“Equity”) or a successor of Trust or Equity, or to limit the right of Trust,
Equity or a successor of Trust or Equity to terminate Executive’s employment at
any time, with or without cause.

 

(d)                                 Notices. Notices under this Agreement shall
be in writing and sent by registered mail, return receipt requested, to the
following addresses or to such other address that may be furnished in writing to
the other party. If to Executive, notices shall be sent to Executive’s address
on file in Trust’s Human Resources Department. If to Trust or the successor of
Trust:

 

Two North Riverside Plaza
Suite 400
Chicago, IL 60606
Attention:  General Counsel

 

Notices sent as described above shall be deemed received three business days
after being so sent.

 

(e)                                  Severability. If any provision contained
herein shall be found invalid and unenforceable, the remaining provisions of
this Agreement shall remain in full force and effect.

 

--------------------------------------------------------------------------------


 

(f)                                    Successors. This Agreement  shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, representatives, and successors.

 

(g)                                 Headings. The headings and subheadings
contained in this Agreement are provided solely for convenience of reference and
shall not be construed or interpreted in any way as affecting the meaning of any
provision of this Agreement.

 

IN WITNESS WHEREOF, Executive and Trust have executed this Agreement effective
this       day of          , 200  .

 

 

 

EQUITY RESIDENTIAL PROPERTIES

 

TRUST

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

--------------------------------------------------------------------------------